1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                   ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                      2:18-cr-00317-JAD-VCF
      vs.                                              ORDER
6     GLEN EDWARD GARNER,
7                          Defendant.
8

9           Before the Court is the Government’s Motion To Revoke Defendant’s Personal Recognizance
10   Bond (ECF No. 100).
11          Accordingly,
12          IT IS ORDERED that an evidentiary hearing on Government’s Motion To Revoke Defendant’s
13   Personal Recognizance Bond (ECF No. 100), is set for July 26, 2021 at 10:00 AM, in courtroom 3D,
14   before Judge Cam Ferenbach.
15          DATED this 18th day of June, 2021.
                                                             _________________________
16
                                                             CAM FERENBACH
17                                                           UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
